Citation Nr: 1101699	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-33 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to increased ratings for a lumbar spine disability, 
rated as 10 percent disabling prior to August 28, 2008, and as 20 
percent disabling from that date.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that continued a 10 percent rating for the service-
connected lumbar spine disability.

Jurisdiction over the case was subsequently transferred to the RO 
in New York, New York.  During the pendency of the claim, the New 
York RO issued a rating decision in May 2009 that increased the 
evaluation of the disability on appeal to 20 percent, effective 
from August 28, 2008.   


FINDINGS OF FACT

1.  Prior to August 28, 2008, the Veteran's lumbar spine 
disability was manifested by limitation of motion with flexion 
greater than 60 degrees, combined range of motion greater than 
120 degrees, and no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour or 
incapacitating episodes.
     
2.  From August 28, 2008, the Veteran's lumbar spine disability 
has been manifested by limitation of motion with forward flexion 
greater than 30 degrees with no incapacitating episodes.

3.  During the period on appeal the Veteran has had left sciatic 
neuropathy that more nearly approximates mild incomplete 
paralysis of the sciatic nerve than moderate incomplete paralysis 
of the nerve.






CONCLUSIONS OF LAW

1.  The Veteran's low back disability warrants a separate rating 
of 10 percent for neurological impairment in the left lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 124a, Diagnostic Code 8520 (2010).

2.  Otherwise, the criteria for rating in excess of 10 percent 
for the service-connected lumbar spine disorder prior to August 
28, 2008, or in excess of 20 percent from that date are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5242 and 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his service-connected 
disability of the lumbosacral spine.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the RO provided the Veteran with all required 
notice by a letter mailed in October 2006, prior to issuance of 
the January 2007 rating decision on appeal.

The record also reflects that all pertinent available service 
treatment records (STRs), Social Security Administration (SSA) 
disability records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims the 
Board is also unaware of any such evidence.  The Veteran has also 
been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the Veteran's 
claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1(22010).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of 
the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  A rating of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating, and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A 20 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  For purposes of 
evaluation under DC 5243, an "incapacitating episode" is a 
period of acute signs and symptoms due to IVDS that require bed 
rest as prescribed by a physician and treatment by a physician.   

There are several notes set out after the diagnostic criteria, 
which provide the following.  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's claim for an increased rating was received in 
October 2006.  


In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability on appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings pertaining 
to the disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Evaluation prior to August 28, 2008

The Veteran presented to the VA outpatient clinic in October 2005 
complaining of daily low back pain with intermittent flares; on 
clinical examination the left lower back was tender at L4-5.  In 
November 2005 he complained of neck and back pain and left foot 
numbness, status post a motor vehicle accident the previous week.

The Veteran presented to the VA outpatient clinic in November 
2006 complaining of increasing low back pain over the past few 
months, reported as left sciatica radiating to the left foot, 
intermittently but with increasing frequency.  The clinician 
noted that prior magnetic resonance imaging (MRI) had disclosed 
left disc bulge at L5-S1.  The lumbar spine was tender but 
without current radicular symptoms, and sensation was intact.  
The clinician's impression was low back pain with increasing 
sciatica; the clinician suggested to the Veteran that he switch 
from jogging to bicycling.

The Veteran had a VA examination of the spine in December 2006 in 
which he complained of constant back pain of 5/10 intensity.  He 
described the pain as a dull ache that was occasionally a 
stabbing or pinching sensation.  Pain would occasionally go down 
the back of the leg to the bottom of the left foot and into the 
arch.  Flare of pain was associated with sitting for 20-30 
minutes, standing for 10 minutes, or walking for 15 minutes.  
Flares occurred 5 times per week and lasted about 30 minutes; 
during flares the Veteran was limited to 40 percent of his usual 
activity.  Treatment consisted of stretching exercise, changing 
position and taking medication.  He endorsed occasional stiffness 
and weakness of the back but denied use of a crutch or other 
assistive device, and also denied use of a back brace.  He 
reported occasional diarrhea but denied neurological bowel or 
bladder symptoms.  The Veteran reported having had a motor 
vehicle accident the previous year that affected his back.  He 
reported having been unemployed since being fired in May 2006, 
but he stated he was not fired because of his back disability.  
The back disability had moderate effect on activities of daily 
living including sports, chores, exercise, recreation and 
driving.

On examination the thoracic sacrospinal muscles showed spasm and 
pain with motion but no atrophy, guarding, tenderness or 
weakness, and the muscle spasm was not so severe as to cause 
abnormal gait or spinal contour.  The Veteran's posture and head 
position were normal and symmetrical.  Motor examination of all 
muscle groups was 5/5 with normal muscle tone and no atrophy.  
Sensory examination was 2/2, but with subjective sensations of 
numbness in the left leg and foot compared to the right.  
Reflexes were 2+ bilaterally.  The spine was not ankylosed.  The 
lumbar spine had flexion to 90 degrees with mild pain and 
combined range of motion of 225 degrees.  There was no additional 
loss of motion with repetition.  X-ray study showed no change 
from previous study in November 2005 (slight loss of disc height 
at osteophyte formation most prominent at L4-5 but no fracture, 
dislocation or discrete bony lesion and impression of unchanged, 
minimal degenerative findings).  MRI study showed a small 
paracentral L5-S1 disc protrusion touching the left S1 nerve root 
but was otherwise unremarkable.  The examiner's diagnoses were 
degenerative joint disease (DJD) and degenerative disc disease 
(DDD) of the lumbar spine with L5 radiculopathy.

The Veteran presented to the VA outpatient clinic in January 2007 
for an appointment regarding back symptoms.  He reported the pain 
was improving with medication and not radiating.  Examination 
revealed no spasm or tenderness.  The clinical impression was 
sciatica, resolving.

The Veteran presented to the VA outpatient clinic in March 2007 
complaining of increasing low back pain with more frequent flares 
of left sciatica; prescription pain medication was needed for 
relief.  On examination the left lower lumbar spine was tender 
and had some spasm.  Sensation was okay during examination but 
the Veteran reported that numbness would be associated with 
episodes of shooting pain.

A VA physical medicine and rehabilitation (PM&R) note in October 
2007 shows complaint of pain of 8/10 intensity, described as 
sharp and achy and worse with prolonged sitting or activity.  
Pain medications provided no relief.  The Veteran denied numbness 
or weakness in the lower extremities and denied bowel or bladder 
incontinence.  The Veteran was tender to palpation over the 
paraspinals and the left hamstring.  He was able to reach to his 
knees, but with pain.  Neurologic testing was grossly normal.  
The clinical impression was lumbago secondary to biomechanical 
strain/sprain secondary to hamstring tightness, left worse than 
right.

The Veteran had a VA psychiatric examination in October 2007 in 
which he reported that pain medication helped his back pain 
somewhat but did not entirely remove the pain, or improve his 
flexibility or endurance.  He stated the back pain prevented him 
from playing golf like he used to do; he stated he stopped 
exercising in the 1990s due to back pain and had been unable to 
help his girlfriend in fixing up her house due to his back 
problems. 
              
A VA PM&R note in December 2007 records current pain as 4-5/10 in 
intensity (down from 7-8/10 in November and 10/10 earlier in 
December).  The upper and lower extremities had full range of 
motion; the lumbar spine had full extension although with pain at 
the end range.  Strength of the right lower extremity (RLE) was 
5/5, compared to 4/5 of the left lower extremity (LLE).  The 
Veteran was observed to walk without assistive devices and to be 
functionally independent in all areas.

The files contain an SSA Form 3368 (Disability Report - Adult) 
dated in May 2008 in which the Veteran reported to SSA that his 
back symptoms had become worse since February 2008.  The Veteran 
asserted that his back injury forced him to do less strenuous 
work.  Because of the increased severity of pain, the Veteran had 
to consult his doctor more often and take stronger medications.  
He reported daily back pain of a dull aching nature with sharp 
pains tingling down the leg; the pain was usually tolerable but 
became worse on standing more than 10 minutes.  Lifting anything 
heavier than 5 pounds caused sharp stabbing pains down the lower 
back that shot into the left leg; such pain could last for hours 
and necessitate lying down for relief.  The Veteran reported he 
had minimal movement and could not walk or climb, and his 
activities consisted of lying around the house like a couch 
potato; he had a hard time getting out of the bath due to back 
pain and therefore usually took showers.  

A VA outpatient treatment note in May 2008 shows a complaint of 
low back pain sometimes 7/10 in severity and worse with standing 
or climbing stairs.  There was no paresthesia.  There was 
radiation only to the left lower back, with no neurological 
symptoms.  The clinical impression was low back pain with no 
clinical evidence of serious causes such as cauda equina 
syndrome, spinal stenosis or sciatica.

A VA PM&R note in August 2008 states the Veteran presented for 
chronic back pain; a therapy course the previous year had been of 
moderate benefit.  The Veteran reported current pain of 9/10 
intensity, worse on some days than others.  He endorsed 
intermittent radiation down the left buttock.  Clinical 
examination showed tenderness of the left lumbar paraspinals and 
limited motion of the lumbar spine due to pain.  The lower 
extremities had intact sensation and symmetric reflexes.  Motor 
strength was 5/5 in the RLE and 4/5 in the LLE secondary to back 
pain.  The Veteran had normal gait pattern; straight leg raising 
(SLR) was negative.  In an addendum, it was noted there was no 
focal neurological or myelopathic sign and that bladder and bowel 
were continent; if no improvement in back pain by physical 
therapy a further MRI would be considered.  

Addressing the Veteran's disability prior to August 28, 2008, 
during which time a 10 percent rating was in effect, the Board 
notes that increased rating under the General Rating Formula 
requires forward flexion of the thoracolumbar spine between 30 
degrees and 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In this case the Veteran's forward flexion 
was consistently a full 90 degrees, although with reported pain; 
in any event flexion was never limited to 60 degrees or less.  

In this regard, the Veteran's range of motion of 90 degrees was 
actually not compensable under the General Rating Formula.  
However, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under DC 5003, even though 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  The currently-assigned 10 percent rating compensates 
the Veteran for his reported pain and is in accordance with 
Lichtenfels.

The Veteran did not assert, and the medical records do not show, 
that there were any qualifying incapacitating episodes prior to 
August 28, 2008, to warrant alternative rating for IVDS under the 
rating criteria for incapacitating episodes.

Turning to the question of separate evaluation for neurological 
symptoms, the Veteran was identified as having radiculopathy of 
the LLE and intermittent sciatica, and was shown to have reduced 
motor strength in the LLE of 4/5 as compared to 5/5 in the RLE.  
The Board accordingly finds the Veteran is entitled to a separate 
evaluation of 10 percent for mild sciatic neuropathy of the LLE 
during the period.  The Board has not assigned a higher 
evaluation because the loss of motor strength was comparatively 
small and there was no evidence of neurological symptoms such as 
muscle atrophy and wasting to indicate neurological impairment 
more nearly approximating the moderate degree.

In sum, the Board has found that during the period prior to 
August 28, 2008, the Veteran's limitation of function under the 
General Rating Formula did not meet the criteria for evaluation 
higher than the currently-assigned 10 percent, but that he had 
mild peripheral neuropathy of the LLE that is compensable at 10 
percent.

Evaluation from August 28, 2008

PM&R follow-up in October 2008 showed tenderness to palpation of 
the left lumbar paraspinals and limited range of motion of the 
lumbar spine secondary to pain.  Reflexes of the lower 
extremities were symmetric and sensation was intact.  Strength in 
both lower extremities was 5/5 and gait pattern was normal.  
Clinical assessment was lumbago.   

A VA PM&R treatment note in December 2008 shows complaint of 
ambulation limited to less than one block due to back pain; the 
Veteran also complained of difficulty climbing stairs.  He stated 
pain was of 7/10 severity increasing at times to 9/10 and 
aggravated by prolonged sitting, standing, walking, lying on the 
left side, and climbing stairs.  Because of the back pain the 
Veteran could no longer drive a bus.  Range of motion of the 
trunk was reduced to one-quarter secondary to pain.  Strength in 
the RLE was grossly 4/5 and in the LLE was grossly 3/5.

VA PM&R notes dated in January and February 2009 show trunk range 
of motion reduced to half secondary to pain and strength of the 
lower extremities grossly 4/5 secondary to pain.  The Veteran was 
observed to ambulate without assistive devices but with decreased 
cadence and antalgic gait.
 
The files contain the report of a February 2009 private medical 
examination of the back dated performed in conjunction with the 
Veteran's claim for SSA disability benefits.  The examiner stated 
the Veteran had the capacity to occasionally lift and/or carry 
weight up to 10 pounds and to frequently lift or carry less than 
10 pounds.  The Veteran could stand and/or walk at least 2 hours 
and sit about 6 hours in the course of an 8-hour work day.  His 
ability to push and/or pull was unlimited.  The examiner noted 
the Veteran had normal gait and station but was unable to walk on 
heels or toes.  There was decreased range of motion of the 
lumbosacral spine with negative SLR.  Lumbosacral MRI revealed 
L5-S1 disc desiccation and slight loss of disc height.  The 
examiner noted occasional difficulty climbing ramps or stairs, 
climbing ladders/ropes/scaffolds, stooping, balancing, kneeling, 
crouching, or crawling.  The examiner noted the Veteran 
complained of back pain radiating down the leg and aggravated by 
sitting or standing more than 5 minutes, walking more than 2 
blocks, climbing more than 2 flights of stairs or lifting more 
than 10 pounds.  The Veteran reported he was capable of self-care 
but performed it less often.
    
The Veteran had a VA examination of the spine in April 2009; the 
examiner reviewed the claims files prior to examination and noted 
the Veteran's medical history in detail.  The Veteran complained 
of current dull pain at rest becoming sharp with movement, 
presently of 9/10 severity and constant but increasing with 
prolonged standing or sitting.  The Veteran endorsed pain mostly 
over the left lower lumbar region with occasional radiation down 
the LLE to the foot with occasional trouble dorsiflexing the 
foot.  He also described restless leg syndrome.  He reported 
flare-ups 3-4 times per week going to 10/10 intensity and lasting 
most of the day and unrelated to specific triggering events; 
during such flare-ups he was unable to do much other than lying 
in a fetal position.  He denied associated bowel or bladder 
dysfunction or saddle paresthesias.  He also endorsed 
occasionally using a cane and occasionally using a back brace.  
He reported being able to walk about 50 feet before having to 
stop due to back pain.  He reported experiencing one 
incapacitating episode the previous month.

On examination the Veteran was observed to walk with an antalgic 
gait and to use a cane.  He had mild difficulty rising from a 
chair but was able to transfer and undress easily; when he stood 
for examination he assumed a widened base with bent knees.  
Examination showed no atrophy, discoloration or deformity of the 
back.  The left paraspinal region was tender to palpation, 
without spasm.  Flexion was to 50 degrees, with pain starting at 
20 degrees; combined range of motion was 156 degrees.  Repetitive 
motion produced no increased loss of function due to pain, 
weakness, incoordination or fatigability.  SLR was negative.  
Strength was 5/5 in the RLE compared to 4+/5 in the LLE.  
Sensation was intact bilaterally; knee and ankle jerks were 
symmetrical bilaterally.  X-rays showed loss of the usual lumbar 
lordosis, limited motion on flexion and extension views, no 
spondylolysis or spondylolisthesis, and small anterior 
osteophytes from L2-L5; these were age-related findings for the 
degenerative changes.  The examiner's diagnosis was chronic low 
back pain syndrome with myofascial pain.    

The Veteran had a VA examination of the ankles in July 2009 in 
which the examiner diagnosed Achilles tendonitis not related to 
active service.  The examiner also noted the Veteran was using a 
cane and exhibited severe gait abnormality secondary to back pain 
consistent with radiculopathy and DJD of the back.

VA PM&R notes dated in January-March 2010 show continued 
complaint of low back pain as well as continued bilateral ankle 
pain and new left knee pain.   Lumbar range of motion was flexion 
reduced to half range.  Addenda noted decreased assisted range of 
motion of the lumbar spine and LLE pain secondary to myofascial 
pain syndrome of the lumbosacral spine, no focal neurological or 
myelopathic sign, bowel and bladder continent and no worsening of 
back pain with valsalva.

Of interest, the Veteran was followed by the VA neurology clinic 
in January-April 2010 due to complaint of headaches following 
head trauma.  Neurological evaluation on each occasion showed 
cranial nerves, motor strength, gait, tone and coordination were 
normal and reflexes were 2+ bilaterally; the impression on each 
occasion was normal neurological examination.

The Veteran had a VA psychiatric examination in April 2010 in 
which he reported back pain of 7-8/10 severity.  He reported he 
last worked in 2007 and lost his job because he could not stand 
for prolonged periods.  The psychologist stated the Veteran 
appeared to have worsening health due to his back pain.

The Veteran presented to the VA emergency room in May 2010 
complaining of low back pain after doing yard work/gardening.  
There was no weakness or paresthesia.  Clinical examination of 
the back showed no paravertebral body tenderness; strength and 
sensory examination of the lower extremities was normal 
bilaterally.  Imaging impression was slight degenerative changes 
of the lumbosacral spine.  The clinical diagnosis was low back 
pain.

On review of the evidence above, the Board notes that under the 
General Rating  Formula a rating higher than the currently-
assigned 20 percent requires forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In this case, review of the evidence 
pertinent evidence shows the Veteran's spine is not ankylosed, 
and his flexion has consistently been greater than 30 degrees 
even when considering additional limitation of function after 
repetitive motion.  In that regard, the VA PM&R notes refer to 
flexion to "half range" which equates to 45 degrees, a 
measurement consistent with the VA examination (50 degrees 
flexion) and within the rating criteria for the 20 percent 
rating.  Accordingly, a rating in excess of 20 percent is not 
warranted under the General Rating Formula.

Considering alternative rating for IVDS due to incapacitating 
episodes, the Veteran has reported just one such episode during 
the period under review.  There is no documentation of how long 
the episode lasted or whether it actually was a qualifying 
episode requiring bed rest and treatment by a physician.  In any 
event, a single incapacitating episode, when rated under the 
criteria for IVDS, would not result in an evaluation over 20 
percent and would accordingly not be more beneficial to the 
Veteran.

Turning to the question of separate evaluation for neurological 
symptoms, the Veteran has been identified as having continued 
radiculopathy of the LLE after August 28, 2008, but such 
neurological symptoms have continued to be mild incomplete 
paralysis of the sciatic nerve rather than moderate or worse.  As 
before, there is no indication of muscle atrophy or wasting.  
Although PM&R notes occasionally cited strength in the RLE of 4/5 
and in the LLE of 3/5, the more consistent neurological 
observations showed normal 5/5 strength in the RLE and not worse 
than 4/5 in the LLE.
 
In sum, the Board has found that from August 28, 2008, the 
Veteran's limitation of function under the General Rating Formula 
did not meet the criteria for an evaluation higher than the 
currently-assigned 20 percent, and that he continued to have 
radiculopathy of the LLE that warrants a 10 percent rating.  
Although there is occasional reference in PM&S notes to 
radiculopathy in the RLE, the functional impairment appears to 
have been subjective and not warranting separate evaluation.

Staged Rating

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the 
originating agency has already assigned staged ratings.  The 
Board has determined that the criteria for higher rating were not 
met at any time during the period under review.  
  
Lay Evidence

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in arriving at the determinations above the Board has considered 
the Veteran's lay evidence, in the form of his correspondence to 
VA, as well as medical treatment records and examination reports.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In this case, 
even affording the Veteran full competence and credibility in 
reporting his symptoms, his assertions do not show his symptoms 
met the schedular criteria for higher rating than the ratings 
assigned by the Board above.     
   
The Board notes that the Veteran asserted in his substantive 
appeal, received in November 2008, that he was dissatisfied with 
the conduct of the examination (presumably referring to the most 
recent VA examination of the spine in December 2006).  
Specifically, the examiner had pressed for more motion than the 
Veteran could tolerate despite his great pain.  However, the 
competency of a VA examiner is presumed, absent a showing of some 
evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 
(1999).
  
Extra-schedular Evaluation under 38 C.F.R. § 3.321 

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors such as 
the need for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321(a).  Extraschedular rating under 
the provisions of 38 CFR § 3.321 is requested by the RO and 
approved by the Under Secretary for Benefits or by the Director 
of Compensation and Pension Services.  The Board cannot award 
such a benefit in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  Rather, the Board must specifically adjudicate 
whether to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), 
citing 

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

In this case the manifestations of the service-connected 
disability are contemplated by the schedular criteria.  The Board 
has therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not in 
order.




Entitlement to a Total Disability Rating based on Individual 
Unemployability or Extra-schedular Evaluation under 38 C.F.R. 
§ 4.16

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for Total Disability for 
Individual Unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.

In this case the Veteran has already been granted a TDIU.  
Accordingly, further consideration of entitlement to a TDIU under 
the provisions of 38 C.F.R. § 4.16(a), or entitlement to extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 4.16(b) is rendered moot.


ORDER

The Board having determined that the Veteran's low back 
disability warrants a 10 percent rating for neurological 
impairment of the left lower extremity throughout the period of 
the claim, a 10 percent rating for functional impairment of the 
spine prior to August 28, 2008, and 20 percent rating for 
functional impairment of the spine from that date, the appeal is 
granted to this extent and subject to the criteria applicable to 
the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


